Case 0:20-cv-61151-RKA Document 11 Entered on FLSD Docket 07/14/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

  ALVE CAMPBELL, and
  GERSIA INNOCENT-CAMPBELL,       )
                                  )
                                  )
       Plaintiffs,                )
                                  )
       v.                         )                        No. 0:20-CV-61151-RKA
                                  )
  UNITED AUTO CREDIT CORPORATION, )
                                  )
       Defendant.                 )

                                   NOTICE OF SETTLEMENT

         Plaintiffs, ALVE CAMPBELL and GERSIA INNOCENT-CAMPBELL, (“Plaintiffs”), by

  and through their attorney, Shireen Hormozdi, inform this Honorable Court that the Parties have

  reached a settlement in this case. Plaintiff anticipates dismissing this case, with prejudice, within

  60 days.

                                                        RESPECTFULLY SUBMITTED,


  DATED: July 14, 2020                          By: /s/ Shireen Hormozdi
                                                      Shireen Hormozdi
                                                      Florida Bar No. 0882461
                                                      Hormozdi Law Firm, LLC
                                                      1770 Indian Trail Lilburn Road, Suite 175
                                                      Norcross, GA 30093
                                                      Tel: 678-395-7795
                                                      Fax: 866-929-2434
                                                      shireen@agrusslawfirm.com
                                                      shireen@norcrosslawfirm.com
                                                      Attorney for Plaintiffs
Case 0:20-cv-61151-RKA Document 11 Entered on FLSD Docket 07/14/2020 Page 2 of 2




                                CERTIFICATE OF SERVICE


         I certify that on July 14, 2020, a true and correct copy of the foregoing document was

  electronically filed with the Court’s CM/ECF system to be sent via the electronic notification

  system.


                              By: /s/ Shireen Hormozdi
                                     Shireen Hormozdi
